Filed 5/26/21 P. v. Reeves CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H045376
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1769774)

             v.

 THOMAS REEVES,

             Defendant and Appellant.


         A jury convicted defendant Thomas Stacey Reeves, an English tutor, of
committing several sex offenses against his 15-year-old student. The trial court found
true that defendant had suffered three prior strike convictions and sentenced him to
225 years to life in state prison. On appeal, defendant challenges the denial of the
numerous Marsden1 motions he filed seeking to replace his appointed trial counsel.
He also raises a number of claims of error based on the admission of expert testimony
regarding Child Sexual Abuse Accommodation Syndrome. Finding no prejudicial error,
we shall affirm.
I.       BACKGROUND
         A.         Factual Summary
                    1.      Prior Convictions and Parole Conditions
         In 2003, defendant pleaded no contest to two sex offenses involving two minor
victims—continuous sexual abuse against a child under the age of 14 and assault with


         1
             People v. Marsden (1970) 2 Cal.3d 118 (Marsden).
intent to commit a lewd act on a child under the age of 14. One of the minor victims was
defendant’s neighbor, the other was a student at the elementary school where he taught.
In 2005, defendant pleaded no contest to attempted lewd acts on a fictional 12-year-old
girl. In that case, defendant had conversations online and on the phone with a man who
claimed to have been sexually active with a 12-year-old girl. Defendant and the man,
who was in fact a special agent for the California Department of Justice, arranged to meet
at a hotel where defendant could engage in sex acts with the girl. Defendant went to the
hotel with condoms and a Barbie doll; he was arrested.
       Defendant served time in prison and was released on parole in August 2013. As a
result of his prior convictions, he was required to register as a sex offender and to wear a
GPS monitoring device. Defendant’s parole conditions precluded him from having
contact with minors.
       While released on parole, defendant worked as a tutor, teaching English as a
second language. He told his parole officer that his students were all adults. However, in
2015, he decided to tutor three minors, including D. He was 50 years old at that time.
              2.       Defendant’s Relationship with D.
       D. moved to San Jose from her native Ukraine in the summer of 2015, when she
was 14 years old. She lived in an apartment in a large apartment complex with her
mother and step-father, who hired defendant to tutor her in English shortly after the
move. Defendant had been recommended to them by Ukrainian friends who defendant
had previously tutored. That summer, defendant tutored D. twice a week at a Starbucks
in the apartment complex. Defendant also tutored other students who lived in the same
apartment complex as D. at that Starbucks.
       In the fall of 2015, D. entered ninth grade. Her tutoring sessions with defendant
continued and, according to D., she and defendant became close friends. In late October,
defendant gave her a gift for her 15th birthday. When she hugged him “in gratitude,” he
kissed her on the lips, which surprised her. She then told defendant that she had “read an

                                              2
article about him [and] about his past on the Internet.” She testified that, initially, “he
wanted to hush it up.” However, a few days later, he brought it up and told her that “it
was kind of conspiracy or framing. He was not guilty. He was not to blame.” At that
time, defendant also told D. that he liked her and wanted to start dating. She felt “a little
bit uncomfortable having read about his past on the Internet,” but she “liked the fact that
he liked” her and she agreed to date him. Defendant told her not to tell anyone about
their relationship and she agreed to keep it secret.
       After they started dating, they would kiss and hold hands after tutoring sessions.
They communicated through the messaging app Telegram. D. testified that defendant
“was afraid all the time that he might get discovered,” so they agreed that he would
message her a pumpkin as a signal that it was him. The relationship became sexual.
D. testified that defendant came over to her apartment when her parents were not home.
On approximately 10 of those occasions, they went into her bedroom and engaged in sex
acts. Once or twice, defendant’s finger went between the lips of her vagina. Defendant’s
mouth touched her vagina between 10 and 15 times. She orally copulated him about five
times. The first time, he pushed her down towards his penis, she resisted, but eventually
gave in. D. testified that they were in love and talked about getting married. For
Valentine’s Day, defendant gave D. a card that read, in Spanish, “I adore you. I desire
you. I need you. . . . How do I say it? I love you.”
       In late June 2016, D.’s parents learned that defendant was a registered sex
offender. D.’s mother searched D.’s room for any evidence of an improper relationship
between her daughter and defendant. She found a notebook that convinced her they “had
some kind of a relationship.” D.’s mother took pictures of seven pages in the notebook,
which she testified were the only pages on which defendant was mentioned.2



       2
        Only those photographs were introduced into evidence; the notebook itself was
not. D. testified that she threw it away.

                                              3
       D.’s mother then checked “the history of [D.’s] movements around using her
phone,” and discovered that D. had been going places without her mother’s permission.
The mother called the police on or around July 2, 2016.
       Around this time, D. saw an article about defendant open on her parents’
computer. She messaged defendant that her parents knew about his prior convictions.
The following day, police officers came to D.’s apartment to talk to her about defendant.
She lied to them about her relationship with defendant because she “was trying to cover
for” him.
       After the police officers left, D.’s mother told D. that she knew D. had not been
truthful with the officers and that she needed to tell the truth. The mother told D. that
lying to the police could jeopardize the family’s immigration status. D.’s mother further
explained that the family had decided to move to the United States, in part, because
“people follow and abide the laws, and you feel like you’re protected by the legal system
as opposed to what’s happening in Ukraine. And the reason the system is such as it is, is
that people give truthful testimony unrelated to what they think about this or other
person.”
       D. then admitted to her mother that something physical had happened between
herself and defendant. D. was upset and crying. She did not offer details and her mother
did not push her to provide any.
       D. showed her mother messages she had exchanged with defendant in recent days.
D.’s mother or stepfather took screenshots of the messages, which were admitted into
evidence. One message from D. stated: “Tom, I love you. I love you so much. I want to
see you now and feel your warmness.” Defendant responded “Oh, my, I love you so
much too,” followed by three hearts. Defendant also texted D., “I already miss you so
much”; “I feel like I will fall apart if I don’t see you”; and “Good night, precious.” In
one message, D. called defendant “honey.”



                                              4
       D. was later interviewed at the police station and disclosed the physical
relationship with defendant. D. testified that she continued to believe that defendant “is a
good person” and “didn’t do anything bad” to her.
       Defendant testified on his own behalf and denied having a romantic or sexual
relationship with D. He acknowledged that he took D. out to dinner more than once, to a
museum, and to an art gallery, but said those outings were part of his lesson plans. He
testified that messaging a pumpkin was not a secret code, “it was a manual way of
creating the power button sign” to show that he was online and available to respond to
text messages. He testified that he used the same symbol with multiple students.
Defendant acknowledged sending D. the messages discussed above. He testified that his
love for D. was platonic, not romantic.
       Defendant testified that he had more than 25 students who lived in the same
apartment complex as D. He made about half of his income from students in that
complex. He was at the complex tutoring students between two and five times a week.
Defendant testified that he generally did not schedule tutoring sessions too late in the
evenings, explaining “[i]f we were meeting 8:00, go to 9:30, 10:00, it starts to get
ridiculous. But there were a few times people wanted help with job interviews or they
wanted me to look at their applications, resumes, and I would meet people sometimes at
11:30, 12:00.”
       Regarding his prior convictions, defendant testified that, in each instance, he was
coerced into taking a plea bargain. He denied any wrongdoing.
              3.     GPS Evidence
       As noted, defendant wore a global positioning system (GPS) monitoring device as
a condition of his parole. An expert in GPS technology testified that the device defendant
wore was programmed to acquire its position (in longitude and latitude) every minute.
It was further programmed to send that GPS data via cellular technology to a server every
10 minutes. In the expert’s experience, the GPS coordinates provided by devices like the

                                             5
one defendant wore are accurate within 50 feet. The addition of barriers between the
GPS signal and the receiver increases the inaccuracy; therefore, when a person is
outdoors, the GPS coordinates tend to be more precise. The expert noted that GPS
signals cannot penetrate concrete, so a position may not be able to be obtained if a person
is in a parking garage, for example.
       The parties stipulated that, if called to testify, D.’s step-father would testify that he
and his wife took several overnight trips in 2016 during which D. was left home alone
overnight. The parties stipulated to the specific dates of those trips. A defense
investigator testified that he analyzed the GPS data from defendant’s ankle monitor and
determined that defendant was not present in the vicinity of D.’s apartment building for a
stretch of more than 45 minutes on any of those dates.
       The investigator acknowledged on cross-examination that there were occasions on
which defendant was in the vicinity of D.’s apartment building late in the evening. For
example, on June 5, 2016, he was there from 8:44 pm until 10:33 pm; on June 21, 2016,
he was there from 9:47 pm until 11:08 pm; and on June 24, 2016, he was there from
8:54 pm to 11:13 pm.
              4.     CSAAS Evidence
       Blake Carmichael, Ph.D., a psychologist at the University of California at Davis
Children’s Hospital Care Center, testified for the prosecution as an expert in the area of
Child Sexual Abuse Accommodation Syndrome (CSAAS). He explained that
CSAAS first was discussed in a 1983 article by Dr. Roland Summit and was based on
behavior Summit and his colleagues had observed in the children they treated who had
been sexually abused. The objective was to “dispel some of the myths or . . . challenge
some of the preconceptions people have about kids who we know have been sexually
abused” by explaining that, among other things, “they don’t tell about it the same way
that people might expect or hope for kids who have been abused.”



                                               6
       Dr. Summit identified five common patterns of behavior in the child sexual abuse
victims he treated: secrecy, helplessness, entrapment or accommodation, delayed and
unconvincing disclosure, and retraction. Carmichael testified that CSAAS is “not a
mental health disorder,” “a symptom checklist,” or a diagnostic tool. Instead, it is “a tool
to help people understand why certain things may happen or why certain kids might not
do certain things you expect them to do after having been sexually abused.”
              5.     Protective Order
       On July 28, 2016, the superior court issued a written protective order prohibiting
defendant from having any contact with D., including through a third party.
       Defendant and Jose Ballesteros Chavez were housed in the same housing unit in
February 2017. Chavez was released from custody on February 20, 2017. During a
March 1, 2017 search of Chavez’s car, his parole officer found a handwritten document
with defendant’s name and booking number on it. The document also included apparent
instructions to contact D. on Facebook on defendant’s behalf. Specifically, it stated D.’s
full name; “original country: Ukraine”; “living in San Jose”; “1. send a friend request”;
“2. if she replies, send her a picture of a pumpkin”; “3. to her reply, send a picture of
three pumpkins and three X X X”; “you can send her a happy face, fox, wolf, pizza,
candle”; “send me her reply. Don’t reply to her until I send you a reply”; “I want a
Facebook page”; “Tom Reeves, Sunnyvale.”
       B.     Procedural History
       The Santa Clara County District Attorney charged defendant with four counts of
lewd acts on a child age 14 or 15 (§ 288, subd. (c)(1); counts 1-4), four counts of oral
copulation with a minor under 16 years of age by a person over the age of 21 (§ 287,
subd. (b)(2)/former § 288a, subd. (b)(2); counts 5-8), three counts of sexual penetration
of a person under the age of 16 by a person over the age of 21 (§ 289, subd. (i);
counts 9-11), attempted violation of a protective order (§§ 664/166, subd. (c)(1);
count 12), and working with minor children as a sex offender (§ 290.95, subd. (c);

                                              7
count 13). The information also alleged that defendant had suffered three prior strike
convictions (§§ 667, subd.(b)-(i), 1170.12).
       The case went to trial in October 2017. During the trial, the People elected not to
proceed on two of the sexual penetration counts (counts 10 & 11), which were not
submitted to the jury. The jury returned guilty verdicts on all of the remaining counts on
October 24, 2017.
       Following a court trial, the trial court judge found true the allegations that
defendant had suffered three prior strike convictions.
       Defendant filed a Romero3 motion to strike one of his prior strike convictions.
On December 15, 2017, the trial court denied that motion and imposed sentence. The
court sentenced defendant to a state prison term of 225 years to life consisting of nine
consecutive 25-years-to-life terms, imposed pursuant to the Three Strikes law, on counts
1 through 9. As to counts 12 and 13, the court sentenced defendant to concurrent terms
of 30 days in county jail with credit for time served.
       Defendant timely appealed.
II.    DISCUSSION
       A.       Marsden Motions
       Defendant filed 10 Marsden motions seeking to replace his appointed trial
counsel. The trial court denied each motion, which defendant says was error.
Specifically, defendant argues that the trial court abused its discretion in failing to
recognize the irreconcilable conflict between himself and his appointed counsel.
                1.    Legal Principles
       “[C]riminal defendants are entitled under the Constitution to the assistance of
court-appointed counsel if they are unable to employ private counsel.” (Marsden, supra,
2 Cal.3d at p. 123.) In Marsden, our Supreme Court “explained that ‘the decision


       3
           People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                               8
whether to permit a defendant to discharge his appointed counsel and substitute another
attorney during the trial is within the discretion of the trial court,’ that ‘a defendant has no
absolute right to more than one appointed attorney,’ and that a trial court is not bound to
accede to a request for substitute counsel unless the defendant makes a ‘ “ ‘sufficient
showing . . . that the right to the assistance of counsel would be substantially
impaired’ ” ’ if the original attorney continued to represent the defendant.” (People v.
Sanchez (2011) 53 Cal.4th 80, 87 [quoting Marsden, at p. 123].)
       “ ‘When a defendant moves for substitution of appointed counsel, the court must
consider any specific examples of counsel’s inadequate representation that the defendant
wishes to enumerate. Thereafter, substitution is a matter of judicial discretion.’ ”
(People v. Smith (1993) 6 Cal.4th 684, 691 (Smith).) Accordingly, we review the denial
of a Marsden motion for abuse of discretion. (People v. Streeter (2012) 54 Cal.4th 205,
230.) “ ‘Denial of the motion is not an abuse of discretion unless the defendant has
shown that a failure to replace the appointed attorney would “substantially impair” the
defendant’s right to assistance of counsel. [Citations.]’ [Citation.]” (Smith, supra, at
pp. 690-691.) “Substantial impairment of the right to counsel can occur when the
appointed counsel is providing inadequate representation or when ‘the defendant and the
attorney have become embroiled in such an irreconcilable conflict that ineffective
representation is likely to result [citation].’ [Citations.]” (People v. Clark (2011) 52
Cal.4th 856, 912 (Clark).)
       Tactical disagreements do not by themselves constitute an irreconcilable conflict.
(People v. Frederickson (2020) 8 Cal.5th 963, 1001 (Frederickson).) “ ‘ “[C]ounsel is
‘captain of the ship’ and can make all but a few fundamental decisions for the defendant.”
[Citation.]’ [Citations.]” (People v. Jackson (2009) 45 Cal.4th 662, 688; Fredrickson,
supra, at p. 1001 [“it is defense counsel’s job to determine how best to achieve a client’s
objectives”].) “ ‘[A] trial court is not required to conclude that an irreconcilable conflict
exists if the defendant has not made a sustained good faith effort to work out any

                                               9
disagreements with counsel . . . .’ [citation].” (People v. Myles (2012) 53 Cal.4th 1181,
1207.) Nor is a “ ‘claimed lack of trust in, or inability to get along with, an appointed
attorney . . . sufficient to compel appointment of substitute counsel . . . .’ ” (Ibid.)
              2.      Factual Background
       Defendant filed 10 Marsden motions between August 23, 2017 and December 15,
2017. We summarize the issues raised at each hearing below.
                      a.     First Marsden Hearing – August 23, 2017
       At the first Marsden hearing, on August 23, 2017, defendant stated that his copies
of the discovery, including an iPod with witness interviews on it, had been confiscated in
jail and counsel had failed to replace them. Trial counsel responded by agreeing to
provide defendant with a full set of discovery. Trial counsel explained that his office had
a very limited number of iPods and that they all were in use by other clients, but that he
was working to procure a device for defendant.
       Defendant further stated that counsel had failed to adequately discuss trial strategy
with him, ask certain questions during interviews of potential witnesses, contact a
valuable witness, obtain D.’s full notebook (which he referred to as a journal), adequately
investigate the GPS data, and hire a witness coercion expert or otherwise pursue a
defense that D. was coerced into making false accusations against defendant by her
parents and the police. Defendant also expressed that he did not like the way counsel
spoke to him and that counsel had “always taken the position of guilt, of how bad things
look.” Defendant said he believed counsel was dishonest with him at times.
       Counsel responded that his office had conducted further witness interviews and
the investigator had asked those questions proposed by defendant that counsel deemed
relevant. Counsel further represented that he was attempting to contact the potential
witnesses identified by defendant despite counsel’s belief that they may not help
defendant’s case. Counsel also stated that he was working to determine whether there
were journal pages that had not been disclosed, that he had hired a GPS expert, and that

                                              10
he had contacted an expert on confirmatory bias. Counsel noted that he was not
optimistic that he could convincingly argue that D. had been coerced into making false
accusations given her testimony at the preliminary hearing. Finally, counsel opined that
some of the tension with defendant arose from counsel’s “realistic outlook on this case,”
given the nature of the charges and the evidence of defendant’s prior convictions, which
likely would come in under Evidence Code section 1108.
       During the lengthy hearing, the court noted that defendant appeared to be playing
“kind of a game of ‘gotcha’ ” as opposed to working collaboratively to resolve his issues
with counsel. The court also told defendant: “I can’t say that I resolved credibility issues
in your favor.” The court denied the motion.
                     b.     Second Marsden Hearing – September 20, 2017
       Defendant made a second Marsden motion on September 20, 2017. Defendant
reiterated a number of issues raised in the prior hearing—that he had not been provided a
new iPod, that counsel had not interviewed certain witnesses, that counsel had not
retained an expert on coercion, that counsel had failed to obtain D.’s full journal, and that
counsel was too negative in terms of telling defendant how the jury was going to look at
things. Defendant further stated that counsel was not communicating with him frequently
enough and had failed to retain an expert to analyze the GPS data.
       Counsel responded that he was still working on the iPod issue, had tried but been
unable to make contact with one of the witnesses defendant wanted him to call, had hired
and was working with a GPS expert, and did not agree with defendant that arguing that
D. was coerced into making false accusations was a good strategy given D.’s testimony at
the preliminary hearing.
       The court denied the motion.
                     c.     Third Marsden Hearing – September 26-27, 2017
       Defendant made his third Marsden motion on September 26, 2017; the court held
a hearing on that motion over the course of two days. Defendant repeated several issues

                                             11
he previously had raised, including counsel’s failure to provide a new iPod, failure to
retain a coercion expert, failure to investigate (including by contacting certain witnesses,
examining the GPS data, and scrutinizing D.’s journal in terms of authenticity and
accuracy of the translation). Defendant also stated that counsel had failed to visit and
communicate with him frequently enough and expressed disagreement with defense
strategies counsel has proposed (such as attempting to impeach D. by asking her to
describe defendant’s penis). During defendant’s presentation, the trial court repeatedly
reminded him that this was not an opportunity to try his case to the court and to focus on
issues with his attorney that had arisen since the last Marsden hearing. Defendant
responded by accusing the court of “derailing my forum.” Defendant also stated: “I’m
being compelled and I’ve initiated the process of taking out a civil suit against the
Alternate Defender’s Office, and specifically [my appointed counsel,] Mr. Camp, for
defamation of character, for undermining my defense, for wanting to tank my case.”
       Counsel responded that he continued to investigate the GPS data and outlined his
other efforts since the prior Marsden hearing.
       The court denied the motion.
                      d.     Fourth Marsden Hearing – September 28, 2017
       The following day, a Thursday, defendant filed his fourth Marsden motion. He
again indicated he had not received a new iPod, that counsel did not visit him with
sufficient frequency, that not enough had been done to develop a robust defense, and that
counsel was too negative about the likely outcome of trial. Counsel responded that he
and defendant wanted to pursue different strategies, saying “Mr. Reeves wants me to call
his adult students to testify that he tutors them and takes them to movies and stuff like
that. I don’t see how that helps explain any of that evidence that I just listed [e.g, the text
messages and Evidence Code section 1108 evidence]. [¶] So largely this case is going to
be about cross-examination.”



                                              12
       Defendant also told the court that he did not trust counsel because counsel had
been dishonest. As an example, defendant represented that counsel said in one prior
hearing that he intended to have D. draw defendant’s penis at trial, only to deny that that
was his intent at a later hearing. The court expressed the view that there appeared to be a
misunderstanding. Counsel agreed, explaining that he was considering asking the
witness to describe defendant’s penis but not to draw it.
       The court ordered counsel to visit defendant “before Monday morning.” The court
then denied the motion, stating “[a]lthough there is clearly disagreement about strategy in
this case, although there is clearly disagreement about personalities in this case, it is also
clear to the Court that at this point, [counsel’s] representation is far higher than adequate.
And even with the tension, [counsel] is quite capable and prepared and willing to
continue to represent Mr. Reeves. And there has not reached such a level of conflict that
his representation will be compromised.”
                      e.     Fifth Marsden Hearing – October 2, 2017
       A fifth Marsden hearing was held on October 2, 2017, at which time jury selection
was taking place. Defendant raised concerns about the accuracy of the translation of D.’s
journal, the admission of evidence of his prior convictions under Evidence Code section
1108, and the retention of an expert on coercion.
       Counsel responded that his office and the District Attorney’s Office each had the
journal translated into English. The parts of the journal that were damaging to defendant
were the same in both translations; “some of the kind of collateral words . . . were
different.” Counsel and the prosecutor reached a stipulation as to how those portions
would be translated. Counsel represented that he “spend about a half an hour” the
previous Friday talking to defendant “about the 1108 evidence. . . , how it was going to
be characterized, the questions he’d be asked on direct examination if he decided to
testify.”



                                              13
       The court denied the motion. In doing so, the court told defendant that “[t]he
expectation of this Court is that you will work with your attorney. And it’s clear to this
Court that your attorney is very much willing to continue to work with you.”
                     f.      Sixth Marsden Hearing – October 3, 2017
       The sixth Marsden hearing took place the next day. Defendant stated that
counsel’s decision to work with the prosecutor to reach a stipulation regarding the journal
constituted a violation of attorney-client privilege and counsel’s duty of loyalty.
Defendant also complained about the manner in which counsel was investigating the GPS
data. After allowing counsel to respond, the court denied the motion. In doing so, the
court reminded defendant that his appointed counsel “has graduated from law school,
taken the bar, and has tried a number of cases. And he made the decision to have the
entire journal translated or at least portions of the journal provided to him translated by
his own team, and then reviewed the translation also provided by the DA’s team before
he had any conversations with the DA’s office. [¶] So any representation that he simply
melded or - had a conversation with the DA’s office and more or less gave up your rights
in this, what you use key area of your case, in this Court’s opinion, is missing some of the
legal strategic knowledge that [counsel] has on your behalf. [¶] So it is disappointing
that you view it differently, but I hope that at least part of you can understand that there
may be some legal reasons why he has done what he’s done and some strategic reasons
why he’s handled it the way he has.”
                     g.      Seventh Marsden Hearing – October 4, 2017
       The next day defendant made his seventh Marsden motion. During the hearing, he
took issue with the court’s rulings on in limine motions and stated that counsel failed to
properly inform him about and include him in the jury selection process. Defendant
attempted to discuss his view of D.’s journal and the translation issue again; the court
stopped him and directed counsel to visit defendant early the following week to discuss
those concerns.

                                              14
       Counsel responded that defendant “participated in the process of deselecting
jurors,” shared “ideas about [voir dire] questions,” and “suggested jurors . . . [to] strike.”
Counsel said he never got the sense that defendant did not understand the process.
Counsel further stated that he and defendant had “agree[d] on most things” during the
jury selection process and he thought they had “worked together in that respect.”
       The court denied the motion.
                      h.     Eighth Marsden Hearing – October 11, 2017
       The eighth Marsden hearing was held on October 11, 2017, which was the day
opening statements were given and testimony began. During that Marsden hearing,
defendant stated a number of objections to counsel’s handling of his case including
counsel’s approach to the prior convictions (counsel urged defendant to admit to making
mistakes given he had pleaded to the crimes, defendant wanted to attempt to prove his
innocence of the prior crimes); his choice of witnesses; and his refusal to pursue a
coercion defense. Defendant also complained about counsel using a computer to access
information during court proceedings because defendant was unable to see the screen.
Defendant raised various issues discussed in prior Marsden motions, including the
translation of the journal and the investigation of the GPS data.
       Counsel responded that he was “not pressuring [defendant] to admit his prior
offenses” but believed that he was “hampered from denying them based on the fact that
he has guilty pleas for all of them” and therefore might benefit from admitting to making
mistakes and testifying “that he learned his lesson and has since moved on.” Among
other things, counsel further stated that many of the witnesses defendant suggested had
been interviewed and counsel had made the tactical decision not to call them because he
anticipated they would be more damaging than beneficial.
       The court denied the motion.




                                              15
                     i.      Ninth Marsden Hearing – November 3, 2017
       On November 3, 2017, after the jury returned its verdicts, defendant made his
ninth Marsden motion. Defendant objected to various strategic decisions counsel made
at trial including counsel’s failure to present a defense that D. was coerced by law
enforcement to make false accusations against him, failure to call certain witnesses, and
failure to call witnesses in an attempt to prove that defendant was not guilty of the prior
offenses to which he pleaded. After counsel responded, the court denied the motion.
                     j.      Tenth Marsden Hearing – December 15, 2017
       The final Marsden hearing took place on December 15, 2017 immediately before
sentencing. Defendant raised a number of complaints about counsel’s trial performance
and strategy. The court informed defendant “this sounds like information you can
provide to your appellate attorney. That’s a totally different issue from concerns you
may have about your attorney, your current attorney with regards to the Marsden.”
Defendant also took issue with the information counsel chose to include in and exclude
from the Romero motion. Counsel responded by explaining various tactical decisions he
made during trial, including not calling certain witnesses and the content of his closing
argument. The court denied the motion.
              3.     The Trial Court did not Abuse its Discretion in Denying the Motions
       Defendant’s Marsden motions largely highlighted persistent disagreements
between himself and his appointed counsel about trial strategy. Defendant wanted to
argue that D. was coerced into making false accusations by police and her parents; trial
counsel feared that strategy would backfire given D. had denied any such coercion at the
preliminary hearing. Defendant wanted more of his students that lived in D.’s apartment
building to testify on his behalf to explain his presence there; trial counsel feared those
witnesses would be less favorable than defendant anticipated when they learned about his
prior convictions and D.’s allegations. Defendant was concerned by discrepancies
between two translations of D.’s journal; defense counsel viewed those discrepancies as

                                             16
unimportant because the central and damaging portions of the translations were the same.
Tactical disagreements such as these do not by themselves constitute an irreconcilable
conflict. (Frederickson, supra, 8 Cal.5th at p. 1001.)
       Defendant repeatedly complained that counsel was too negative in his perception
of the case. This was a particularly challenging case from the defense perspective.
Defendant had prior convictions for child sex offenses, evidence of which was admitted
to prove his propensity to commit the charged sexual offenses. Despite knowing his
conditions of parole precluded him from having contact with minors, defendant agreed to
tutor minors and lied to his parole officer about doing so. Once D. decided to disclose
the relationship, her account of it was relatively consistent. Significantly, her description
of her relationship with defendant as romantic was corroborated by numerous text
messages in which both D. and defendant proclaimed their love for one another and
referred to one another by terms of endearment. As the trial court explained to defendant
during the first Marsden hearing, counsel was simply doing his job by preparing
defendant for all possible outcomes.
       Counsel had adequate explanations for the other issues defendant raised. For
example, while defendant complained that counsel failed to explain and include him in
the jury selection process, counsel stated that defendant participated in that process,
during which the two worked together well; when defendant accused counsel of being
dishonest about whether he intended to have the victim draw defendant’s penis at trial,
counsel explained there had been a misunderstanding. The trial court was entitled to
resolve those credibility questions in counsel’s favor. (People v. Abilez (2007) 41 Cal.4th
472, 488.)
       Defendant suggests that the sheer number of Marsden motions demonstrates the
existence of an irreconcilable conflict between himself and appointed trial counsel. We
disagree. Given the repetitive nature of the motions, the trial court reasonably could have
concluded that defendant “had made insufficient efforts to resolve his disagreements

                                             17
with” counsel and “that any breakdown in his relationship with counsel was attributable
to his own attitude and refusal to cooperate.” (Clark, supra, 52 Cal.4th at p. 913.)
“ ‘[A] defendant may not force the substitution of counsel by his own conduct that
manufactures a conflict.’ [Citation.]” (People v. Taylor (2010) 48 Cal.4th 574, 600.)
       For the foregoing reasons, we conclude that defendant fails to show that the court
abused its discretion in denying his requests to substitute counsel.
              4.     Any Error was Harmless
       Even had the court erred in declining to replace defendant’s appointed trial
counsel, we would find such error harmless.
       Defendant says that any error in the denial of his Marsden motions is per se
reversible regardless of any showing of prejudice. It is true that, “[i]n certain Sixth
Amendment contexts, prejudice is presumed. [For example, a]ctual or constructive
denial of the assistance of counsel altogether is legally presumed to result in prejudice.”
(Strickland v. Washington (1984) 466 U.S. 668, 692, italics added.) But prejudice is
presumed only where “the attorney’s failure [to test the prosecutor’s case is] . . .
complete.” (Bell v. Cone (2002) 535 U.S. 685, 697; United States v. Cronic (1984) 466
U.S. 648, 659 [“if counsel entirely fails to subject the prosecution’s case to meaningful
adversarial testing, then there has been a denial of Sixth Amendment rights that makes
the adversary process itself presumptively unreliable”].) That plainly is not the case here.
Accordingly, the beyond-a-reasonable-doubt standard for assessing prejudice applies.
(People v. Loya (2016) 1 Cal.App.5th 932, 945 [denial of Marsden motion reviewable
under Chapman v. California (1967) 386 U.S. 18].)
       The evidence of defendant’s guilt was extremely strong. D. testified clearly about
her relationship and sexual encounters with defendant. Text messages defendant
admitted to sending D. corroborated her testimony that the two were in a romantic
relationship. While defendant advocated various defense strategies that trial counsel
declined to pursue, defendant never offered a credible explanation for why he messaged

                                             18
his 15-year-old student things such as “I love you”; “I feel like I will fall apart if I don’t
see you”; and “Good night, precious.” Evidence that defendant had committed sexual
offenses against other children was admitted to prove his propensity to commit the
charged sexual offenses. Given the strength of the evidence against defendant, we
conclude that the Attorney General has proved beyond a reasonable doubt that any error
in declining to replace defendant’s appointed trial counsel did not contribute to the
verdict.
       B.     CSAAS Testimony
       Defendant raises a number of claims of error based on the admission of
Carmichael’s CSAAS testimony.

              1.      Scientific Reliability
       Defendant argues that CSAAS has not been generally accepted as reliable by the
scientific community, such that the trial court erred in failing to exclude Carmichael’s
testimony under People v. Kelly (1976) 17 Cal.3d 24, abrogated by statute on another
point as explained in People v. Wilkinson (2004) 33 Cal.4th 821, 845-848.
       In Kelly, the California Supreme Court “held that evidence obtained through a new
scientific technique may be admitted only after its reliability has been established under a
three-pronged test. The first prong requires proof that the technique is generally accepted
as reliable in the relevant scientific community.” (People v. Bolden (2002) 29 Cal.4th
515, 544.) Kelly applies only “to that limited class of expert testimony which is based, in
whole or part, on a technique, process, or theory which is new to science and, even more
so, the law.” (People v. Stoll (1989) 49 Cal.3d 1136, 1156 (Stoll).) Generally, the
unproved procedure generally is one that “provide[s] some definitive truth which the
expert need only accurately recognize and relay to the jury” or otherwise “carr[ies] an
equally undeserved aura of certainty.” (Ibid.)




                                               19
         Our colleagues in Division 6 of the Second District Court of Appeal recently
considered and rejected an identical argument. (People v. Munch (2020) 52 Cal.App.5th
464, 472.) As the Munch court noted, CSAAS testimony is not “new experimental
scientific evidence ‘ “not previously accepted in court,” ’ ” but rather “has been ruled to
be properly admitted by the courts of this state for decades. [Citations.]” (Ibid.)
Furthermore, CSAAS testimony does not purport to provide any “definitive truth” but
merely attempts to allay misconceptions that laypersons may harbor about the conduct of
molestation victims. (Stoll, supra, 49 Cal.3d at p. 1156.) Therefore, it is not subject to
Kelly.
                2.     Evidence Code Section 352
         Defendant maintains the trial court erred by not excluding Carmichael’s testimony
as substantially more confusing and prejudicial than probative under Evidence Code
section 352.
         Only relevant evidence is admissible. (Evid. Code, § 350.) The Evidence Code
defines “relevant evidence” broadly as “evidence . . . having any tendency in reason to
prove or disprove any disputed fact that is of consequence to the determination of the
action.” (Id., § 210, italics added.) “ ‘[T]he trial court has broad discretion to determine
the relevance of evidence.’ ” (People v. Tully (2012) 54 Cal.4th 952, 1010.) “On appeal,
‘an appellate court applies the abuse of discretion standard of review to any ruling by a
trial court on the admissibility of evidence.’ ” (People v. Hovarter (2008) 44 Cal.4th
983, 1007-1008.) A trial court abuses its discretion when its ruling falls outside the
bounds of reason. (People v. Benavides (2005) 35 Cal.4th 69, 88.)
         A trial court has the discretion to “exclude evidence if its probative value is
substantially outweighed by the probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury.” (Evid. Code, § 352.) For purposes of Evidence Code
section 352, evidence is “prejudicial” if it “ ‘ “uniquely tends to evoke an emotional bias

                                               20
against defendant” ’ without regard to its relevance on material issues.” (People v. Kipp
(2001) 26 Cal.4th 1100, 1121 (Kipp).) “ ‘ “[E]vidence should be excluded as unduly
prejudicial when it is of such nature as to inflame the emotions of the jury, motivating
them to use the information, not to logically evaluate the point upon which it is relevant,
but to reward or punish one side because of the jurors’ emotional reaction. In such a
circumstance, the evidence is unduly prejudicial because of the substantial likelihood the
jury will use it for an illegitimate purpose.” [Citation.]’ ” (People v. Scott (2011) 52
Cal.4th 452, 491.) “We apply the deferential abuse of discretion standard when
reviewing a trial court’s ruling under Evidence Code section 352.” (Kipp, supra, at
p. 1121.)
       Defendant contends Carmichael’s testimony was not probative as to any material
disputed fact. We disagree. Defendant testified that D. was lying about having a
romantic and sexual relationship with him. In closing, defense counsel “encourage[d
jurors] to consider her testimony . . . a lie,” noting that she kept the relationship a secret
from her parents and did not disclose it to police during the initial interview. Plainly D.’s
credibility was in dispute. In California, CSAAS evidence has long been held to be
“pertinent and admissible if an issue has been raised as to the victim’s credibility.”
(People v. Patino (1994) 26 Cal.App.4th 1737, 1745 (Patino).) Moreover, defense
counsel argued that D.’s conduct after the abuse, including her delayed disclosure and
secrecy, were “inconsistent with . . . her testimony claiming molestation.” (People v.
McAlpin (1991) 53 Cal.3d 1289, 1300 (McAlpin).) CSAAS evidence “is admissible to
rehabilitate such witness’s credibility . . . .” (Ibid.)
       Defendant further argues that CSAAS evidence is relevant only where the victim
is preadolescent and “not to explain conduct occurring when a 15-year-old girl willingly
participates in a sexual relationship that was essentially consensual in fact.” We are
somewhat puzzled by this argument, as it is premised on the truth of D.’s account—that
she was in a loving, romantic, sexual relationship with defendant. But, if that is true, then

                                                21
defendant is guilty and the admission of the CSAAS testimony was not prejudicial.
In any event, no legal authority supports the position that CSAAS applies only to certain
categories of minors or those under a particular age. And Carmichael testified that
CSAAS applies even “if the sexual touching starts when the child is an adolescent . . . .”
Defense counsel was free to argue to the jury—as he does on appeal—that D. was
inordinately mature, such that she would not have responded like the typical minor
described by Dr. Summit.
       Turning to the issues of confusion and prejudice, “[i]t is beyond dispute that
CSAAS testimony is inadmissible to prove that a molestation actually occurred. It can be
highly prejudicial if not properly handled by the trial court. It is unusual evidence in that
it is expert testimony designed to explain the state of mind of a complaining witness. The
particular aspects of CSAAS are as consistent with false testimony as with true
testimony. For these reasons, the admissibility of such testimony must be handled
carefully by the trial court.” (Patino, supra, 26 Cal.App.4th at p. 1744.)
       Here, the potential for juror confusion and prejudice was minimized by
Carmichael’s testimony that he was unaware of the underlying charges and facts in this
case and that it is up to juries to decide whether allegations of sexual abuse are true.
The potential for confusion and prejudice was further minimized by Carmichael’s
testimony that CSAAS is not a diagnostic tool and by the fact that the court instructed
jurors that “Dr. Blake Carmichael’s testimony about Child Sexual Abuse
Accommodation Syndrome is not evidence that the defendant committed any of the
crimes charged against him.” For the reasons discussed above, we conclude the trial
court did not abuse its discretion in declining to exclude the CSAAS testimony under
Evidence Code section 352.
              3.     CALCRIM No. 1193
       Defendant further maintains the trial court erred in instructing the jury with
CALCRIM No. 1193, which he says improperly authorizes jurors to rely on expert

                                             22
CSAAS testimony to evaluate the credibility of a complaining witness. The parties
dispute whether defendant properly preserved this claim of error for appeal. We assume
the issue has not been forfeited and reject it on the merits.
                     a.      Factual Background
       The trial court instructed the jury with CALCRIM No. 1193 as follows: “You’ve
heard testimony from Dr. Blake Carmichael regarding Child Sexual Abuse
Accommodation Syndrome. Dr. Blake Carmichael’s testimony about Child Sexual
Abuse Accommodation Syndrome is not evidence the defendant committed any of the
crimes charged against him. You may consider this evidence only in deciding whether or
not [D.]’s conduct was not inconsistent with the conduct of someone who has been
molested and in evaluating the believability of her testimony.” (Italics added.) On
appeal, defendant takes issue with the final, italicized phrase.
                     b.      Standard of Review
       “We determine whether a jury instruction correctly states the law under the
independent or de novo standard of review.” (People v. Ramos (2008) 163 Cal.App.4th
1082, 1088.) The pertinent inquiry is whether the instructions as a whole fully and fairly
set forth the applicable law. (Ibid.) Where jury instructions are ambiguous or internally
inconsistent, and therefore subject to an erroneous interpretation, we assess whether there
is a “ ‘reasonable likelihood that the jury has applied the challenged instruction in a way’
that violates the Constitution.” (Estelle v. McGuire (1991) 502 U.S. 62, 72.) If there is
such a reasonable likelihood, then we consider whether the instructional ambiguity was
prejudicial. (People v. Williams (2000) 79 Cal.App.4th 1157, 1171.)
                     c.      Analysis
       Defendant argues that using CSAAS evidence to “evaluat[e] the believability of
[the complaining witness’s] testimony” is equivalent to using the evidence “to determine
whether the victim’s molestation claim is true,” something case law prohibits. (People v.
Bowker (1988) 203 Cal.App.3d 385, 394 [“the jury must be instructed simply and directly

                                              23
that the expert’s [CSAAS] testimony is not intended and should not be used to determine
whether the victim’s molestation claim is true”].) We are not persuaded.
       CSAAS evidence “is not admissible to prove that the complaining witness has in
fact been sexually abused[. But] it is admissible to rehabilitate such witness’s credibility
when the defendant suggests that the child’s conduct after the incident—e.g., a delay in
reporting—is inconsistent with his or her testimony claiming molestation.” (McAlpin,
supra, 53 Cal.3d at p. 1300.) Here, there was evidence that the victim engaged in
conduct that might appear inconsistent with molestation (and thus undermine her
credibility), including delayed disclosure of the abuse. Carmichael testified that CSAAS
is designed to dispel myths about child sexual abuse and that abused children often fail to
disclose the abuse in a timely fashion. He testified that CSAAS is not used to determine
whether sexual abuse actually occurred and he offered no opinion as to the veracity of the
allegations in this case. CALCRIM No. 1193 specifically informed the jury that
Carmichael’s testimony “is not evidence that the defendant committed any of the crimes
charged against him.”
       In view of the foregoing, there is no reasonable likelihood that the jury understood
CALCRIM No. 1193 as allowing it to use the CSAAS evidence to determine defendant’s
guilt. Rather, it is likely the jury properly understood CALCRIM No. 1193 as permitting
it to use the CSAAS evidence in evaluating the believability of D.’s testimony that the
sex acts occurred, in light of the evidence that she engaged in conduct seemingly
inconsistent with the conduct of a child who had been molested. Therefore, we reject
defendant’s claim.
              4.     Federal Due Process Claim
       Finally, defendant contends that the admission of the CSAAS evidence and the
manner in which the jury was instructed regarding that evidence denied him a fair trial in
violation of his due process rights. Defendant’s due process claim is based arguments we
have rejected—namely, that the CSAAS testimony constituted unreliable scientific

                                             24
evidence and lacked probative value and that the jury was misinstructed as to its use.
Having rejected those underlying contentions, we likewise must conclude the admission
of and instruction as to the CSAAS evidence did not deny defendant a fair trial.
III.   DISPOSITION
       The judgment is affirmed.




                                            25
                                  _________________________________
                                  ELIA, J.


WE CONCUR:




_______________________________
GREENWOOD, P.J.




_______________________________
BAMATTRE-MANOUKIAN, J.




People v. Reeves
H045376